Citation Nr: 0402766	
Decision Date: 01/30/04    Archive Date: 02/05/04

DOCKET NO.  03-08 414A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Montgomery, Alabama


THE ISSUE

Entitlement to an earlier effective date for an award of non-
service-connected pension benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. Yates, Counsel




INTRODUCTION

The veteran served on active duty from January 1944 to 
February 1946.

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 2002 RO decision which granted the veteran 
non-service-connected pension benefits, with first payment 
effective February 1, 2002.  The veteran appeals for an 
earlier effective date for pension.  


FINDINGS OF FACT

1.  On July 27, 2001, the RO received a claim from the 
veteran for non-service-connected pension, but that claim was 
denied due to excessive net worth.

2.  On January 17, 2002, the RO received a reopened claim for 
pension from the veteran, indicating for the first time that 
his assets had been reduced to the point that he met the net 
worth limit for pension.  The RO awarded the veteran pension 
from this date, with first payment being effective from 
February 1, 2002.


CONCLUSION OF LAW

The correct effective date for the veteran's pension award is 
January 17, 2002, and the correct effective date for payment 
of pension pursuant to the award is February 1, 2002.  38 
U.S.C.A. §§ 5110, 5111 (West 2002); 38 C.F.R. §§ 3.31, 3.400 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Factual Background

A review of the record shows that on July 27, 2001 the 
veteran's initial application for VA non-service-connected 
disability pension benefits was received at the RO.   

After developing evidence, the RO issued an October 2001 
decision that held that while the veteran met the disability 
requirements for pension, he was ineligible for pension 
because he had excessive assets to the extent that he did not 
meet the net worth (corpus of estate) limit for pension.  A 
notification letter from the RO informed the veteran of this, 
and indicated that if his financial circumstances changed, he 
could again apply for pension.  

On January 17, 2002, the RO received the veteran's reopened 
claim for pension, indicating that his financial status had 
changed.  He submitted new information showing disposal of 
assets to the level that he no longer had an excessive net 
worth for pension eligibility purposes.

A report of contact, dated in March 2002, noted a statement 
from the veteran's son that the veteran's bonds were 
transferred to him so that the veteran would not have an 
excessive net worth for VA pension eligibility purposes.  A 
statement from the veteran, received in March 2002, noted 
that he had transferred all of the funds he previously owned 
to his son.    

In August 2002, the RO awarded VA pension benefits to the 
veteran, with first payment pursuant to the award being 
February 1, 2002.
 
II. Analysis

The file shows that by correspondence, the rating decision, 
and the statement of the case, the RO has informed the 
veteran of the evidence necessary to substantiate his claim.  
Pertinent records are on file.  The law, not the evidence, 
governs the outcome of this case.  The Board finds that the 
notice and duty to assist provisions of the law are met.  38 
U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

Among the requirements for VA pension are that a veteran be 
65 or older or be permanently and totally disabled, and that 
he meet certain income limits.  See 38 U.S.C.A. §§ 1513, 
1521.  Another requirement for pension is that net worth not 
be excessive, as defined by law.  See 38 U.S.C.A. § 1522.

Unless specifically provided otherwise, the effective date of 
an award of pension, based on an original or reopened claim, 
shall be fixed in accordance with the facts found, but shall 
not be earlier than the date of VA receipt of application 
therefore.  Pension may not be effective prior to the date 
entitlement arose.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.   
It is otherwise provided that if the veteran was prevented, 
by reasons of a disability which was so incapacitating, from 
applying for pension benefits for a period of at least 30 
days beginning on the date on which he became permanently and 
totally disabled, the effective date will be the date of 
application for the benefits or the date on which he became 
permanently and totally disabled, provided that the veteran 
applies for a retroactive award within one year from such 
date, whichever is to the advantage of the veteran.  While 
rating board judgment must be applied to the facts and 
circumstances of each case, extensive hospitalization will 
generally qualify as sufficiently incapacitating to have 
prevented filing the claim. 38 U.S.C.A. § 5110(b)(3); 38 
C.F.R. § 3.400(b)(1).

The effective date of first payment of pension will be the 
first day of the month following the month in which the 
pension award became effective.  38 U.S.C.A. § 5111; 
38 C.F.R. § 3.31.

In the present case, due to excessive net worth, there was no 
entitlement to pension prior to the reopened claim which was 
received by the RO on January 17, 2002.  An acceptable level 
of net worth, within the standards for pension eligibility, 
is not shown prior to January 17, 2002.  Thus the award of 
pension may be effective no earlier than January 17, 2002, 
date entitlement arose.  38 U.S.C.A. § 5110; 38 C.F.R. 
§ 3.400.  By law, payment pursuant to the award must be 
delayed until the start of the following month; that is, 
first payment of pension was properly made effective on 
February 1, 2002.  38 U.S.C.A. § 5111; 38 C.F.R. § 3.31.

The Board concludes that there is no entitlement to an 
earlier effective date for an award of pension.  The law, not 
the evidence, governs the outcome of this case, and as a 
matter of law, the claim must be denied.  Sabonis v Brown, 6 
Vet.App. 426 (1994).


ORDER

An earlier effective date for an award of pension is denied.





	                        
____________________________________________
	L.W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



